



MGE POWER WEST CAMPUS, LLC

PROJECTED DEBT SERVICE COVERAGE RATIO

                                                                     

CONFIDENTIAL

                       

(A)

(B)

(C)

(D)

(E)

(A)

(B)

(C)

        

(B+C)

        

Total

( A / D )

Total

( A / B )

    

Projected

Projected

Projected

Projected

Projected

Projected

  

Projected

Debt Service on

Debt Service on

Debt Service

Debt Service

Projected

Debt Service

Debt Service

Periods

Periods

Cash Available

Series B $20 M

Series A $30 M

 on $50 M

Coverage Ratio

Periods

Cash Available

on $50 M

Coverage Ratio

37894

1

1237763.541371

   

80733.333333

   

15.331505

         

37925

2

1237763.541371

   

86500

   

14.309405

         

37955

3

1237763.541371

   

86500

   

14.309405

         

37986

4

1237763.541371

   

86500

   

14.309405

         

38017

5

1237763.541371

   

86500

   

14.309405

         

38046

6

1237763.541371

   

86500

   

14.309405

         

38077

7

1237763.541371

   

86500

   

14.309405

         

38107

8

1237763.541371

   

86500

   

14.309405

         

38138

9

1237763.541371

   

86500

   

14.309405

         

38168

10

1237763.541371

   

86500

   

14.309405

         

38199

11

1237763.541371

   

86500

   

14.309405

         

38230

12

1237763.541371

   

86500

   

14.309405

         

38260

13

1237763.541371

   

86500

   

14.309405

         

38291

14

1237763.541371

   

86500

   

14.309405

         

38321

15

1237763.541371

   

86500

   

14.309405

         

38352

16

1237763.541371

   

86500

   

14.309405

         

38383

17

1237763.541371

   

86500

   

14.309405

         

38411

18

1237763.541371

   

86500

   

14.309405

         

38442

19

1237763.541371

   

86500

   

14.309405

         

38472

20

1237763.541371

   

86500

   

14.309405

         

38503

21

1237763.541371

   

86500

   

14.309405

         

38533

22

1237763.541371

   

86500

   

14.309405

         

38564

23

1237763.541371

   

86500

   

14.309405

         

38595

24

1237763.541371

   

86500

   

14.309405

         

38625

25

1237763.541371

   

86500

   

14.309405

         

38656

26

1237763.541371

   

86500

   

14.309405

         

38686

27

1237763.541371

   

86500

   

14.309405

         

38717

28

1237763.541371

   

86500

   

14.309405

                              

38472

 

206293.923562

 

0

 

142000

 

142000

 

1.452774

         

38503

 

1237763.541371

 

0

 

142000

 

142000

 

8.716645

         

38533

 

1237763.541371

 

0

 

142000

 

142000

 

8.716645

  

Q2 - 2005

2681821.006304

 

426000

 

6.295354

38564

 

1237763.541371

 

0

 

142000

 

142000

 

8.716645

         

38595

 

1237763.541371

 

0

 

142000

 

142000

 

8.716645

         

38625

 

1237763.541371

 

0

 

142000

 

142000

 

8.716645

  

Q3 - 2005

3713290.624113

 

426000

 

8.716645

38656

 

1237763.541371

 

0

 

142000

 

142000

 

8.716645

         

38686

 

1237763.541371

 

80733.333333

 

142000

 

222733.333333

 

5.557154

         

38717

 

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q4 - 2005

3713290.624113

 

593233.333333

 

6.25941

38748

29

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

38776

30

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

38807

31

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q1- 2006

3713290.624113

 

685500

 

5.416908

38837

32

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

38868

33

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

38898

34

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q2 - 2006

3713290.624113

 

685500

 

5.416908

38929

35

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

38960

36

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

38990

37

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q3 - 2006

3713290.624113

 

685500

 

5.416908

39021

38

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39051

39

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39082

40

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q4 - 2006

3713290.624113

 

685500

 

5.416908

39113

41

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39141

42

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39172

43

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q1- 2007

3713290.624113

 

685500

 

5.416908

39202

44

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39233

45

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39263

46

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q2 - 2007

3713290.624113

 

685500

 

5.416908

39294

47

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39325

48

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39355

49

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q3 - 2007

3713290.624113

 

685500

 

5.416908

39386

50

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39416

51

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39447

52

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q4- 2007

3713290.624113

 

685500

 

5.416908

39478

53

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39507

54

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39538

55

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q1 - 2008

3713290.624113

 

685500

 

5.416908

39568

56

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39599

57

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39629

58

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q2 - 2008

3713290.624113

 

685500

 

5.416908

39660

59

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39691

60

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39721

61

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q3 - 2008

3713290.624113

 

685500

 

5.416908

39752

62

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39782

63

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39813

64

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q4 - 2008

3713290.624113

 

685500

 

5.416908

39844

65

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39872

66

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39903

67

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q1 - 2009

3713290.624113

 

685500

 

5.416908

39933

68

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39964

69

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

39994

70

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q2 - 2009

3713290.624113

 

685500

 

5.416908

40025

71

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40056

72

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40086

73

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q3 - 2009

3713290.624113

 

685500

 

5.416908

40117

74

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40147

75

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40178

76

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q4 - 2009

3713290.624113

 

685500

 

5.416908

40209

77

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40237

78

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40268

79

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q1 - 2010

3713290.624113

 

685500

 

5.416908

40298

80

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40329

81

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40359

82

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q2 - 2010

3713290.624113

 

685500

 

5.416908

40390

83

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40421

84

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40451

85

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q3 - 2010

3713290.624113

 

685500

 

5.416908

40482

86

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40512

87

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40543

88

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

  

Q4 - 2010

3713290.624113

 

685500

 

5.416908

40574

89

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40602

90

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40633

91

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40663

92

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40694

93

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40724

94

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40755

95

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40786

96

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40816

97

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40847

98

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40877

99

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40908

100

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40939

101

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40968

102

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

40999

103

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41029

104

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41060

105

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41090

106

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41121

107

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41152

108

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41182

109

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41213

110

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41243

111

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41274

112

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41305

113

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41333

114

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41364

115

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41394

116

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41425

117

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41455

118

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41486

119

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41517

120

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41547

121

1237763.541371

 

86500

 

142000

 

228500

 

5.416908

         

41578

122

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41608

123

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41639

124

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41670

125

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41698

126

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41729

127

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41759

128

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41790

129

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41820

130

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41851

131

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41882

132

1237763.541371

 

134099.354519

 

142000

 

276099.354519

 

4.483037

         

41912

133

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

41943

134

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

41973

135

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42004

136

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42035

137

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42063

138

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42094

139

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42124

140

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42155

141

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42185

142

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42216

143

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42247

144

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42277

145

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42308

146

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42338

147

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42369

148

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42400

149

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42429

150

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42460

151

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42490

152

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42521

153

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42551

154

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42582

155

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42613

156

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42643

157

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42674

158

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42704

159

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42735

160

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42766

161

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42794

162

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42825

163

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42855

164

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42886

165

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42916

166

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42947

167

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

42978

168

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43008

169

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43039

170

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43069

171

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43100

172

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43131

173

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43159

174

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43190

175

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43220

176

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43251

177

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43281

178

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43312

179

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43343

180

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43373

181

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43404

182

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43434

183

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43465

184

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43496

185

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43524

186

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43555

187

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43585

188

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43616

189

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43646

190

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43677

191

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43708

192

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43738

193

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43769

194

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43799

195

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43830

196

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43861

197

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43890

198

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43921

199

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43951

200

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

43982

201

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44012

202

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44043

203

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44074

204

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44104

205

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44135

206

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44165

207

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44196

208

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44227

209

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44255

210

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44286

211

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44316

212

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44347

213

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44377

214

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44408

215

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44439

216

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44469

217

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44500

218

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44530

219

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44561

220

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44592

221

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44620

222

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44651

223

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44681

224

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44712

225

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44742

226

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44773

227

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44804

228

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44834

229

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44865

230

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44895

231

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44926

232

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44957

233

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

44985

234

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45016

235

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45046

236

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45077

237

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45107

238

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45138

239

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45169

240

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45199

241

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45230

242

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45260

243

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45291

244

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45322

245

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45351

246

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45382

247

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45412

248

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45443

249

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45473

250

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45504

251

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45535

252

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45565

253

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45596

254

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45626

255

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45657

256

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45688

257

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45716

258

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45747

259

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45777

260

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45808

261

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45838

262

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45869

263

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45900

264

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45930

265

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45961

266

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

45991

267

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46022

268

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46053

269

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46081

270

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46112

271

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46142

272

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46173

273

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46203

274

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46234

275

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46265

276

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46295

277

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46326

278

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46356

279

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46387

280

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46418

281

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46446

282

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46477

283

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46507

284

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46538

285

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46568

286

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46599

287

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46630

288

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46660

289

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46691

290

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46721

291

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46752

292

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46783

293

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46812

294

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46843

295

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46873

296

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46904

297

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46934

298

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46965

299

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

46996

300

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47026

301

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47057

302

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47087

303

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47118

304

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47149

305

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47177

306

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47208

307

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47238

308

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47269

309

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47299

310

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47330

311

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47361

312

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47391

313

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47422

314

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47452

315

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47483

316

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47514

317

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47542

318

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47573

319

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47603

320

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47634

321

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47664

322

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47695

323

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47726

324

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47756

325

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47787

326

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47817

327

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47848

328

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47879

329

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47907

330

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47938

331

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47968

332

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

47999

333

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48029

334

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48060

335

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48091

336

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48121

337

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48152

338

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48182

339

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48213

340

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48244

341

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48273

342

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48304

343

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48334

344

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48365

345

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48395

346

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48426

347

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48457

348

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48487

349

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48518

350

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48548

351

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48579

352

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48610

353

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48638

354

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48669

355

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48699

356

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48730

357

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48760

358

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48791

359

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48822

360

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

         

48852

 

1237763.541371

 

134099.354519

 

209427.972402

 

343527.326921

 

3.603101

                                

A

 



